Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 5/23/2022.

	The status of the claims is as follows:
		Claims 3, 5, 6, 8, and 10-20 have been cancelled; and
		Claims 1, 2, 4, 7 and 9 are herein addressed in detail below.

	The applicant’s replacement drawings have been approved by the Examiner. 

OBJECTIONS:
	In claim 1, line 3, it appears that –associated—should be inserted before “vehicle”.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 4, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by GB 2421268 A Maass.
As shown below, GB 2421268 A Maass discloses a weather-strip comprising a  body (13) having a gripping portion (25 and 27) for securing the body (13) to the vehicle (31 and 33), the body (13) including a sealing portion (35) having a seal lip dimensioned to engage an associated movable window of the associated vehicle and a retaining member (19) for gripping engagement with an associated vehicle flange, wherein a molded outer shell (15) secured to the body (13) having molded in first and second end caps adjacent opposite first and second ends respectively of the molded outer shell (15), the molded in  end caps of the molded outer shell extend substantially perpendicular to and elongated axis of the weather-strip and the molded outer shell (15) includes a door attachment feature (see figures 2 and 3 below) provided therein, the door attachment feature including an opening that extends substantially perpendicular to an elongated axis of the weather-strip [Claim 1]

    PNG
    media_image1.png
    468
    576
    media_image1.png
    Greyscale


	GB 2421268 A Maass further discloses molded-in end caps are unitary with the shell (see figure below) [Claim 2].

    PNG
    media_image2.png
    457
    608
    media_image2.png
    Greyscale


	GB 2421268 A Maass still further discloses molded-in end caps overlie opposite ends of the sealing portion of the body (15) without a transition line with the molded shell (see passage below) [Claim 4].

    PNG
    media_image3.png
    165
    610
    media_image3.png
    Greyscale

	GB 2421268 A Maass yet further discloses the molded shell includes one of a chrome plated or painted outer surface (see passage below) [Claim 7].

    PNG
    media_image4.png
    94
    590
    media_image4.png
    Greyscale


	GB 2421268 A Maass further discloses the molded shell (15) includes a recess dimensioned to closely receive an associated intersecting vehicle component (see figures 1 and 2 below) [Claim 9].

    PNG
    media_image5.png
    674
    543
    media_image5.png
    Greyscale



Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634